Case:19-05035-swd Doc #:12-1 Filed: 01/02/20 Page 1 of 12

EXHIBIT 6
Case:19-05035-swd Doc #:12-1 Filed: 01/02/20 Page 2 of 12

Loan Nuntel MIN P|

 

{
. . :
Multistate NOTE PHA Case ha:
reer
December 11, 2014 ”
(Date)
4248 BARTON RD
LANSING, MICHIGAN 48917
(Property Address)
1. PARTIES

“Borrower” means each person signing at the end of this Note, and the person’s successors and assigns. “Lender” means
MORTGAGE SOLUTIONS OF COLORADO, LLC and its successors and assigns.

2, BORROWER'S PROMISE TO PAY; INTEREST

In return for a loan received from Lender, Borrower promises to pay the principal sum of ONE HUNDRED FIFTY-FIVE
THOUSAND SIX HUNDRED SEVENTY-SEVEN AND NO/100 Dollars (U.S. $155,677.00), plus interest, to the order of Lender.
Interest will be charged on unpaid principal, from the date of disbursement of the loan proceeds by Lender, at the rate of FOUR AND
ONE HALF percent (4.500°o) per year until the full amount of principal has been paid.

3. PROMISE TO PAY SECURED

Borrower's promise to pay is secured by a mortgage, deed of trust or similar security instrument that is dated the same date as
this Note and called the “Security Instrument.” The Security Instrument protects the Lender from Josses which might result if Borrower
defaults under this Note.

4. MANNER OF PAYMENT

(A) Time

Borrower shall make a payment of principal and interest to Lender on the ist day of each month beginning on February 1,
2015. Any principal and interest remaining on the 1st day of January, 2045, will be due on that date, which is called the “Maturity Date.”

(B) Place
Payment shall be made at
MORTGAGE SOLUTIONS OF COLORADO, LLC
5455 N UNION BLVD
COLORADO SPRINGS, COLORADO 80918
or at such place as Lender may designate in writing by notice to Borrower.

(C) Amount

Each monthly payment of principal and interest will be in the amount of U.S. $788.79.
This amount wil! be part of a larger monthly payment required by the Security Instrument, that shall be applied to principal, interest and
other items in the order described in the Security Instrument.

(D) Allonge to this Note for payment adjustments

If an allonge providing for payment adjustments is executed by Borrower together with this Note, the covenants of the allonge
shall be incorporated into and shall amend and supplement the covenants of this Note as if the allonge were a part of this Note.
[Check applicable box.]

Graduated Payment Allonge 0 Growing Equity Allonge 0 Other (specify)

 

FHA Multistate Fixed Rate Note - (10/95)
VMP-1R (0210) 02 Page 1 of 3
IDS Inc. Borrower(s) tnitiat

 
 

EET EE II SS~=~=~=<—O
Case:19-05035-swd Doc #:12-1 Filed: 01/02/20 Page 3 of 12

5. BORROWER'S RIGHT TO PREPAY

Borrower has the right to pay the debt evidenced by this Note, in whole or in part, without charge or penalty, on the first day of
any month. Lender shall accept prepayment on other days provided that Borrower pays interest on (he amount prepaid for the remainder
of the month to the extent required by Lender and permitted by regulations of the Secretary. If Borrower makes a partial prepayment, there
will be no changes in the due date or in the amount of the monthly payment unless Lender agrees in writing to those changes.

 

6, BORROWER'S FAILURE TO PAY

(A) Late Charge for Overdue Payments

If Lender has not received the full monthly payment required by the Security Instrument, as described in Paragraph 4(C) of this
Note, by the end of FIFTEEN calendar days after the payment is due, Lender may collect a late charge in the amount of FOUR percent
(4.000°5) of the overdue amount of each payment.

(B) Default

if Borrower defaults by failing to pay in full any monthly payment, then Lender may, except as limited by regulations of the
Secretary in the case of payment defaults, require immediate payment in full of the principal balance remaining due and all accrued
interest. Lender may choose not to exercise this option without waiving its rights in the event of any subsequent default In many
circumstances regulations issued by the Secretary will limit Lender’s rights to require immediate payment in full in the case of payment
defaults, This Note does not authorize acceleration when not permitied by HUD regulations, As used in this Note, “Secretary” means the
Secretary of Housing and Urban Development or his or her designee.

(C) Payment of Costs and Expenses

if Lender has required immediate payment in full, as described above, Lender may require Borrower fo pay costs and expenses
including reasonable and customary attorneys’ fees for enforcing this Note to the extent not prohibited by applicable law. Such fees and
costs shall bear interest from the date of disbursement at the same rate as the principal of this Note.

7. WAIVERS

Borrower and any other person who has obligations under this Note waive the nights of presentment and notice of dishonor.
“Presentment” means the right ta require Lender to demand payment of amounts due. “Notice of dishonor” means the right to require
Lender to give notice to other persons that amounts due have not been paid

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to Borrower under thts Note will be given by
delivering it or by mailing it by first class mail to Borrower at the property address above or at a different address if Borrower has given
Lender a notice of Borrower's different address

Any notice that must be given to Lender under this Note will be given by first class mail to Lender at the address stated in
Paragraph 4(B) or at a different address if Borrower is given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in this
Note, incfuding the promise to pay the full amount owed Any person who 1s a guarantor, surety or endorser of this Note is also obligated
to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety or endorser of this Note,
is also obligated to keep all of the promises made in this Note. Lender may enforce its rights under this Note against each person
individually or against all signatories together. Any one person signing this Note may be required to pay all of the amounts owed under
this Note,

 

FHA Muitistate Fixed Rate Note - (10/95)
VMP-1R (0210) 02 Page 2 of 3
1S. inc. Bowower(s) Inutt

 
 

Case:19-05035-swd Doc #:12-1 Filed: 01/02/20 Page 4 of 12

- BYSIGNING BELOW, Borroweragcepts and agrees to the terms and covenants contained in this Note.

 

 

r “ ,) a ef oy
mat fn BS if cM, a a é
: Kk hi Wek chy Zé. KE ¢ oo {Seal} (Seal)
“LORI GLEN CER -Borrower -Borrower
wa

Loan originator (organization): MORTGAGE SOLUTIONS OF COLORADO, LLC; NMLS #:
Loan originator (organization): SECURITY MORTGAGE CORPORATION; NMLS #4
Loan originator (individual): JASON POLLAK; NMLS #

Pay to the order of
Without Recourse

MQRLGAGE SOLUTIONS OF COLORADO, LLC

f ae
a: — JdUag. Kaa _

Lad RA REIGER i
Its: INDER

 

FHA Multistate Fixed Rate Note - (10/95)
VMP-1R (0230) 02 Page 3of3
IDS Inc.

 

 
 

 

 

 

 

 

 

 

: ‘ STATE OF MICHIGAN - EATON COUNTY
. t 7 e RESEVED: 0102075 10.00.00 AM Recnig! #10000242
é = GIANA ECSWORTH. CLERIREGISTER OF OFEDS
ed
5 s
33
FF: . :
zs
Fea PMM/FCL
+8
=a c ———
ms
as

 

 

 

 

 

 

 

MORTGAGE

This instrument wes preourea by:
LAURA REIGER
MORTGAGE SOLLTIONS Or COLOHADO, LLC
4455 N UNION BLYD
COLORADO SPRINGS, COLORADO 80918
ATS TO —_

 

 

 

Loan Number:
| Space Above This Line Far Recording Data|
SUNTE OY tieTHIET | FHA Case Number:

 

 

————Si$ Telephone (8

THIS MORTGAGE (“Security Instrument’) is given on December If, 2014.
The Mortgagor is LORI J. GLENCER, (“Borrower”)
ARTON RE, LANSING, MICHIGAN 389t?—— — —
This Security Lostrument is given to Mortgage Eleerronic Registration Systems, Inc. (*MERS”), (solely as nominee for

Lender. as hereinafter defined, and Lender's successors and assigns}, as monpagee. MERS is orgenized and existing under the
laws Of Delaware, and has an address aitd telephone number of P.O. Box 2026, Flint, Mii 48901-2026, tel. (888) 679-MERS.

—________ MORTGAGE SOLUTIONS OF COLORADO, LLC.(*Lender")
is organized und esdsling under uic laws of COLORADO,
end has an address of 5485 N UNJON BLYD, COLORADO SPRINGS, COLORADO 80918,
Sorrower ewes Lender the principal sum of ONE HUNDRED FIFTY-FIVE THOUSAND SIX HUNDRED SEVENTY-
_ SEVEN AND NO/M06 Bollars 1.5. $155,677.00). Jhis debt is evidenced by Bamower's nolc dakd the same date és this

Seconty Instrument (“Note”), which provides for monthiv payments, with the full debt, ifnot paid cerlier, due and payable on
January f, 1045. This Security Insument secures to Lender: {s} the repayment of the debt evidenced by the Note, wath interest,
and ali renewals, extensiogs und mouificulions of the Note; (6) the payment of all ether sums, with imerest, advanced under
poregraph 7 to protect the security cf this Security Instrument; and (c) the performance of Borrower's covenants ane agreements
IDS, Inc.

 

 

 

 

 

Page 1 of?

 

 

 

 

| |

 

upurs Aq
Zib
a0

60°6.:60 rig
ey

24 WH OD

 

 

|
2

im

2
speed
uu

 

EATON,MI Page | of 7 Printed on 6/17/2016 10:44:07 AM
LIBER 2554 __ PAGE oz34__2 987

 

 

 

 

 

 

 

 

 

under this Security Instrument and the Kate."For this pumose, Harrower does hereby mortgage, warram, grant and convey to
MERS (solely as the nominee for Lender and Lender's successors and assigns) and to the successors and agsigns of MERS, with

power of sale, the following described propery kocated in EATON County, Michi gu

 

 
   

TO THE ‘RECORDED PLAT THEREOR, AS RECORDED iN LIBER 3 OF PLATS, PAGES 39 AND 60, EATON
COUNTY RECORDS

which has the address cof 4248 BARTON RD
LANSING, MECHIGAM 48917, (“Property Address”);

  
    

d improv m ippurer iS, CH
fixwrec s now or hereatier a part rob the propery, All repleccmems and additions shat i tale be covered by this ® Searity instrament,
All of the foregoing i is referred fo in this Security Instrument ag tee Property.” Borrower understands and agrees ‘hat MERS
DIS CIE) ty Interesis grinttd Borrower in this iri ut, | necessary to comply wrt aw or

—casom, wees tes horminee for Lender and Lenders successors ond astigm) has the right: lo exercise any or alf of those
interes, inclucling, bur not timited to, the right to foreclose amd sell the Property; and to jake any action required of Lender

including, but nar limited (0, releasing or canceling this Security Instrument,
HORROWER COVENAN TS thot Borrower i is lawfully seized of the e: estate te hereby conveyed and has the right ta morighae,

   

  
   

 

 

 

   

 

 

 

, THIS SECURITY ag TRUMENT combines unifonm covenants for national use and non-uniform covenants with limited

yf auniinu security inst

 

UNIFORM COVENANTS. Borrower asd Lender covenunt and agree as follows:

+ nisi deoomd uaet aric-late the h
debt tythe: Note and-late Charge ee ider the Mote:

z Monthly Payment of Taxes, Insurance aud Othes Charges, Bonowsr shall include im each monthly payment, cogether
cwntr the x a A SIs a for TL) Texes and Specin! ass cusmicms Icvied or
to be levied against the Proper, {b) leasehold pavmente or eround | ‘ven its on tae Property, and (c) premiums for insurance
Tequired under paragraph 4. In any year in which the Lender rust as to the Seerciary of

CusiNg ani evelopment crelary"), of ia any year In which such premium would have Geen required 1 Lender still
Fad Ge Security Ti Trstumest, each mmonthiy payment shalt also tnelude cither: fi) a sum for tie ancual mortgage tnsurance
premium 10 be pefd by Lender ta the Secrerary, of {i} a inonchly cheyge instead cf a mortgage insurance premiucn if this Security
I ment is held ina testicle amount iv be defuntined hy the Secretary. Ex
the Secretary, these i are called ‘E: “and the sums paid to Lender ore celled “Escrow Fun
Lender may, at any dime, cullec and tod amuunts for Escrow Items in an aggregate amoune no 10 exceed the maximum
enous that may be required for Borrower" *. eoctow scoount oder the Reul Estate Settlement Procedures Act af [974, 12 U, S.C.

i 260 n mplom if th fity bs amended Tom tic o tim “ P
except that the cushion or reserve penalise by RESPA for smanticipaacd disbursenients or disbursenvemts bofore the Bocrower' ‘s
paymems: are available in the account may not be based an amounts due for the moatgage insurance preniwn.

 

 

  
     

           

 

  

 

 

 

  

fab by DL epufer for Georow tems exceed the frcd go-be held by RESPA, Londer-shailt
ta: for the exsces-fordeac jred-by-RESPA.-Hfthe F fusds ty de byt J atuny ti are-net wuffeien-te
poy the Escrow hems when due, Lender may notify the Borrower end require Horrower to make up the shonage as permitted by
RESPA,
Fhe serow w Funds are-tth ate tt additionat security totals ¢ +3 tins Securny + i tf Borrower temters

   

 

 

———— FHA Michigan Mortgage with MERS—45¢ dec-2/0+
Page 2 of 7
IDS, Inc. Borrowex{s)} Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EATON,MI Page 2 of 7 Printed on 6/17/2016 10:44:07 AM
 

LIBER 2654 PAGE 0236 Jof7

 

 

 

 

Secretary, and Lender shall promptly refund any excess funds 19 Borrower. Immedistely prior to a forselosure saie of the
Property or les acquisition by Leader, Borruwer's wccount shall be credited with any balance temaining for all installments for
lerns (a). (5), and {c).

3. Application of Payments. Ali payments under paragraphs | and 2 shall be applied by Lender as follows:

Elest, to the murtyege insurance premium to be paid by Lender to the Secretary or te the mombly charge by the Secretary
instead of the monthly mortgage insurance premium,

Second, to any lanes, speciul assessments, lsasghald payments or ground rents, atid fire, flend and other hazard insurance
prentiums, as required;

Thind, 92 interest due under Lhe Nats;

Equuth, to anvortization of the principal of the Nate: and
Fifth to late charyes-dux- under the Kote,

& Fire, Flood and Other Hazard Insurance. Borrower shall insure al] mMprovements on the Property, whether now in

 

4 ' Se —fer-verhei hy S-amh
‘or tr heerected ap aiist-ary and iS tire tor whastrbender ted
insurence-Fhis state dinthe and-fortht-perieds that Lender requires-

 

aiHinprovement: tH revster ; toss by Goods tothe extent required
by the Secretary. Ail insurance shall he carried with companies approved by Lender, The insurance polictes and any renewals
shall be held by Lender and shall include loss payable clauses in favor of, and in o Forn acceptable to, Lender.
Ss 7 c y TRAIT AY HIAKE proof of toss f nol made 4

______ BrOnnply §y Borrower, Sacti insurance conipaily conce 1s Hereby i o s+

ty Cam o wrower and to Leader jointly. All or any part of the insurance p iS may be appli
Lender, at its option, either (a) 10 the reduction of the indebtedness wader the Nate and this Securiry Instrument, first to any
delinquent amounts applied in the order in paragraph 3, and then to prepayment of principal, or {b) to the restaration of repair of
the damaged Propeny. Any application of the procecds to the principal shall net extend or postpone the dus date of the monthy
payments wich are ceferred 10 in paragraph 2, ar change the amount of such payments, Any excess insurance proceeds over an
amount required to pay all outstanding indebtedness under the Note and this Security Instrument shall be paid to the enbty
jegally entitled thereto,

in the event of foreclosure of this Securily tnstrument cr other transfer of Life to the Property that extinguishes the
indebtedness, all right, title and interest of Borrower in and to insurance policies in force shall pass to tte purchaser,

 

§. Occupancy, Preservation, Maintenance aid Protection of the Property; Borrower's Loan Application: Leasebalds.

shallaccupy, establish, and at-Borvower's princi 4 in-sé i
this Security Instrument (or within sixty days of a later sale ox transfer of the Property) and shall continue o occupy the Propesty
as Borrower's principut residence for at feast one year after the date of occupancy, unless Leider determines that requirement
will cause undut hardship for Rarower, or unless extemyating circumstances exist which are beyond Borrower's control.
5 es it °

waste or destroy damage ot

7 rate; :
Property if the Property is vacant or abandoned cr the foun is in defavit. Lender may take reasonable action to protect ard
preserve such vacant of abandoned Property. Borrower shall also be in defult if Borrower, during the Ioan application process,
gave matcriatly false or inaccurate informatiun or statements to Lender (or failed to provide Lender with any material

____ formanany is connection with the ton evidenced by Tie Note, inclucing, ‘Ser TKI tinted Te, TeprescaMhOns Gamvemiing

ss ROTTOWErS Occupancy ol The Property os a principal residence, I this Security Iistniment 1s on a leasehold, Borrower shall]
comply with the provisions of the tase, if Borrower acquires fee title to the Property. the leasehold and fee tithe shall not be
merged unless Lender agrees to che merger in writing.

 

Lh pg ny
tr shall nobty—Sender-of ay

 

 

6. Condemmation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
condemuation or other laking of any part of the Property, or for convey in place of cond ion, are hereby assigned and
Shall be paid to Lender to the extent of the full amount of the indekteciness that remains unpaid under the Note and dhis Security

4 ahd .

——__[mismument, Lender sha!) appiy such proceeds to the reduction of the i No
first to any delinquent amouncs applied in the order provided im paragraph 3, and then to prepaymem of principal Any

 

 

 

Pace tof?
“~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EATON,MI Page 3 of 7 Printed on 6/17/2016 10:44:07 AM
 

UBER 2651 PAGE 0238 40f7

 

 

 

 

 

 

 

 

 

appltcaton ofthe proceeds tn the principal shall not extead ar postporie the due dete of the monthly payments, which are referred
tu in puraruph 2, or change the amount of such poyments. Any excess aroceeds over an amount required to pay all outstanding
indebtedness under the Note and this Security Insteument shall he paid tc the entity legally entitled thereto.

 

7, Charges to Borrower and Protection of Lender’s Rights in the Property. Borrower shall pay all governmental or
municips! charges. fines and impositions thal are aot included in paragraph 2. Borrower shnll pay theae obligations on time
directly to the entity which Is oved the payment. Tf failure to pay would adversely affect Lender's interest in the Propesty, upon
Lender's request Borrower shall pronape!y furnish to Lender receipts evidencing these payments

_ lf Barrower tails to make Mese pavaients or the payments required by paragraph 2, or Tails to pertonn any other covenants

and agreements contained to Tis Sevatily Insirument, or there is a legal procucding wnat may sygniticantl, «et Lender's

ih the Srogerty (such as a procecding in bankcuptcy, for condemnation or to enforce laws or Teeulatinns}, then Leader may do

and pay whatever is neucysary to promot tho value ef the Property and Lender's rights in whe Property, inchucing pryment of

taxes, hazard insurance and ather items mentioned in paragraph 2.

- Any om quits disbursed by Lends: i ry i
Security Instrument. These amounts shall bear interest from the date of disbursement, at the Note sate, and at the option of
Lendet, stall bo immediately due and payable.

Borrower shall prompuy discharge any lien which has priority ever this Security Insmument unless Borower: (a) agrees in
writing ta the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good faith the lisa

ye lee de " Z; i iad

 

         

 

 

fa “ay ofthe tan Hs Apts Bs whic ate Leriae’s op operate Of tie
Fay Eto et eed Srom-the-lbaldesmtteete bie Sepia te Leal, herdinution the Haat
SERRE EET SCCHCS OH ERE OLIOR OS hte tet Be y Hg He sett tS
the Seouritey TFT pandas d, ‘ . : te ad,
ER tH hender deter

 

Security Instrument, Lender may give Dorower 2 octice igen ying the lien, Borrower shall satisfy the Tien or take one or more
of the actions set forth asove within 10 days ef the giving of notice.

&. Fees. Lender may collect fees and charges authorized by the Secretary.

9. Grounds for Acceleration of Debt.
(a) Default, Lender may, exceae as limited by regulations issued by the Secretary in the case of payment defaults,

require immediate payment in full af all sums secured by this Security Instrument if:
{i} Borrower d SRA in full pay monthly pay m vired by thiy Security Tngirum or

on the due date of the next manthty payment, or
(i) Borrower defaults by faikag. for a period of thirty days, to perform any otler Obligations contained in tus

Security Instrument,

(b} Sele Without Credit Approval, Lender shall, if permified by applicable law (including Section 341f4) of the
Game-St. Germain Depository Insthtudons Act of 1982, 12 U.S.C 1701j-34d)) and wilh the prior appreval of the Secretary,
requice immedivie payment in 1ui] of all sums secured by this Security Jnswument if;

(i) All ar part of the Property, or a beneficial interes: in a trust owning ail or part of the Property, {s soké or
otherwise wensferted (other than by devise or descent), and

Gi} The Property is not occupied by the purchaser or grantee as his or her principal residenve, or the purchaser or

de is ¢

eorunethe Py bathe h cit has -not-heen- Ai peed ial
BREESE SEES SO COLL Pe rope Oaths ot hee Crectt ins fot hear ap prores-te aout tt

"LSS Ath EET

Tere Wiivrr tt TOTES CLC eae eI eee eT TO ee pay
nod require such payments, Leader dees not waive its Gyhis wilh respect wy subsequenl events.

(4) Regulatiuas of HUD Sceretary. In many citcumstances regulations issued hy che Seeretary wil) limit Tender’s
rights, in the case of payment defaults, to require immediaw payment in full and foreclose if not paid. This Security
Tastrument docs not authorize acceleration or foreclosure if net permitted by regulations of the Secretary,

(e) Mortgage Not Insured. Borower agrees chat it this Security Instrument and the Note are not determined w be
eligible Zo: insurance wader the National Housing Act within 60 days from the date hereaf, Lender may, at its option, require
immediate payment io full of all sums secured by this Security Instrument. A written statement of any authurized agent of
the Se: y dated subsequent to 60 days from the date hereat, declining 10 insure this Security Instrument and the Note,

 

 

T

 

ohm denen Tre dee od
Tro; Cut cenceraoes

   

      

   

        
 

 

 

FHA. Michigan Mortgage with MERS — 4/96 ma ed 2/04
Page 4 of 7 '
IDS, Inc. Borrower(s) Initial

 

 

 

 

 

 

 

 

EATON.MI Page 4 of 7 Printed on 6/17/2016 10:44:07 AM
7 UBER 2551 PAGE 0237 S5o0f7

 

 

 

 

 

Lendvr when the unavailability of insurance is solely due to Lender's failure to remit a mortgage insurance promiun to the
Reeretery,

10, Retastatement. Borrower has a righ! to be reinstated if Lender has required immediate payment in full because of
_Borower's failure to pay an amis ¢ under is Securit ia 1 isa
proceedings are instituted, To reinstate tie Security Insirument, Borrower shall tender in 3 (ump sum all amounts required to
bring Borrower's account current including, to the extent they are obligations of Borrower under this Sccurity Instrument,
foreclosure cosis and sonable ant susiomary ye’ fers ane properly ac lated withthe fares!
hy “r_this Securiry Instr: ipslions itsce ina
if Lender had avs ccquired immediate payment in full. However, Lender is not rsquired to permit reinstatement 3 (i) Lender has
accepted reinstatement aiter the commencement vf foreclose proceedings within two years immeciately preceding the
hi di: fii} + will 2 H

ofa-cusant—t
—- aH} w

P
fire ari} thrdwersely affecithe prone thetien vreated by cris Seeurity dnstranent————_______-
11. Borrower Not Released: Farbearaice By Lender Not w Waiver, Extension of the time of payment of medification af
emorization of the sums secured by this Security Instrument granted by Lender to any successor in interest of Borewer shall not
—— operate to release the tigbit igi T iri >
ings apainsr any saSceT ON in Meee OF Te ¥ i zehion
of the sums seewred by this Scourity Inatrument by reason of any demand made by che original Borrower or Borrower's
successors in interest. Any forbearance by Lender in exercising any right or remedy shall not be 2 waiver of or preclude the

tkorcist Ot any nati or remedy.

(2. Successors and Assigns Round; Jatnt and Several Liahiiity; Co-Signers, The covenzats and agreeinents of this
Security Instrument shali bind and benefit the successors and assigns of Lender and Bormoucr, i VIS HH
paragran| b}. Rormwer's covenanss and agreements stall be joint and several Any Borrower co-signs thi u
Instrument but does not execute the Note: (a) is co-signing this Securily Instrument only to mortgage, srart and convey that
Borrower's interest in the Propesty under the terms of this Security Instrumeat: (6) is not personally obligated to pay the sums
secured by this Senurity Jnsinument: an wurees th nuer snd any af 5 y. fiirhe
make any accommodations with regard to the termes of this Security Initeur

 

 

 

   

  

           

  

 
 

 

 

 

Sirument: and fc tI ond mod

 

Bocrowi pres

b wer me i: ty.
nent or the Note withaul that Borrower's consent.

 

   

 

13, Notices, Any notice to Borrower grovided for in this Security Instrument shall be given by celivering it or by cuailing it
by first class mail uniess applicable law requires use of another method. The netice shall be directed the Property Address or
any othes address Borrower designates by notice to Leader. Any votice 16 Lender shall be given by firs: class mail lo Lender's
address stated herein or any address Lender designates by notice fo Rarrower. Any notice provided for in this Security
[nstrument shall be deemed tu have been given to Borrower or Lender when giver as provided in this Paragraph.

14. Governing Law; Severability. This Sccurity Instrument shall be governed by Federal law and the law of the
jurisdiction in which the Property is tocared. In the event that any provision or clause of this Security Instrument or the Note
canflicis with applicable law, such conflict shail not affect other provisinns of this Security Instrument or the Note which can be

7 BINER effect without the comARTNE provision. TO This Fae We provisions of this Sesarily Insiruinent and Uhe Nie are declared —_——~

severable,

15. Borrower's Capy, Bartower shall be given one conformed copy of the Nere and of this Security Jnstrameat.

(8. Hazardous Substances. Borrower shall not cause or peruit ihe presence, use, visposel, storage, or release of ony
Hazardous Substances on or in the Propesty. Borrower shail not do, nor allow anyone eise to do, anything sfecding the Froperry
¢ Env Th g twa hali nor he presence, orag

or storage on th

   

  

pall quantities of Hazardo

and to maintenance of the Property.
Borrower shall prompily give Lender wriaen novice of any investigation, claim, demand, lawsuit or other action by any
) oy Pr Ta zagdo. i ‘Sires

 

 

 

 

AQS0Cl OF private pars involving the padouy > 5 Su befarnd E.
. - ree 2 rT r 7 - r ~ —
FHA Michigan Mortgage with MERS - 4/96 , fupanded 201
Puaetnt 7 4
rege, tr I;
inc 4 7 See s
TOS, INC: DOMOWET[S Ney

 

 

 

 

 

 

 

Page 5 of 7 Printed on 6/17/2016 10:44:08 AM
e:19-050 ge 10 of 12 P|

 

 

r LIBER 2654 _PAGE 0258 6 of7

 

 

 

 

 

 

 

 

of which Be rrower has iclual knowledge. IT Bi Teams, or is fied by any B f or regulatory authority, that any
removal or other remediation of any Hazardous Substatices affecting the Property is necessary, Borrower shalt promptly take ail
necessary remudia! actions in accordance with Environmental law
—_—— . in thi: ~ tances” ure those substances define i o
Envimnmental Law and the following substances: gasoline, kesosens, other Aaromable or toxic petroleucs products, taxic
pesliciges and herbicides, volatile salvents, matecials conuining ashestes or formaldenyde, and radioactive materials, As used in
___this. ph l6_ “Envi J) aw means fecorattaws and laws of the jurisdiction where the Popperty is Iocated thal relate
to health, safery or environmental protection.

 

 

ANI MOR M-COVE UCTS By, asd Lendectiesh. aad agreeas-fall

 

17. Foreclosure Procedure. [f Lender requérss immediate payment? int full wider parngraph 5, Lender may invoke the
wer of sale end any other remedies permitted by applicable lew, Lender shall be entivied to cellect all expenses
incurred in-pmirsuing the remedies provided i this parsgraph =F, iehrding-butrottinited tort oh ysfres
SDC VOSS CT ae th —
If Lender invokes the power of sale. Leader shall give notice of sale to Borrower in the manner Provided in
paragraph 13, Lender shall publish and post the notice of sule, and the Property shall be sold in the manner prescribed
iv f cr oF its iy purvhnse the Property a: any aale, The proceeds a tale fap
in the following order: (a) to all expenses of the sale, including, but ant limited tn, reasonable attorneys? fees; (b) to all
summa secured by this Securily Instrument; and (c) any eavess fo the person ur persuns legally entitled to it.
Tithe Lender's interest in this Security Instrument lv held by the Secretary and the ary requires immediate
syment in full under paragraph 9, tke Secretary may invoke the monjudicial power of sale provided in the Single Family
Mortgage Forcctosure Act of 1994 (“Act™) (12 U.S.C. 3751 e¢ sey.) by req ga f commissi designated
under the Act to comajetice foreclosure and to sell the Property as provided in the Act, Nothing Im the preceding sentence
,

shall deprive the Serretary of any rights otherwise available to a Lender under this paragraph I? arpaplicabie aw,

We, Release, Lipen payment of all sua secured by this Sceusity Instrument, Lender shall prepare and file a discharge of this
es Security Insm iment se lthour chargeto Bower

 

 

 

 

19, Riders to this Security Instrument. If one or more siders are executed by Borrower and recorded together with this
Security Instrument, the covenants of cash such rider shall be incorporated inf and shal! amend and suppiemerd the covenants
™ dT agreements of this Secunty Lastrumment as the riderts} were & part of this Security Tnsuument, [Check applicable boxtes)-]

 

 

 

 

 

 

 

 

 

 

 

 

 

Condominium Rider Graduated Payment Rider Adjustable Rate Rider
Ti eutRider [C) Growing Equi: Rider Other:
— FHA Michigan Mertgage with MERS—.498 — Pe ded 2/04

 

 

Page 6 of 7
IDS, Ine. _ _ Barrowar{s} tnitial

 

 

 

 

 

 

 

 

 

 

 

EATON,MI Page 6 of 7 Printed on 6/17/2016 10:44:08 AM
 

- - . —LBER 2551 PAGE 0239. 7 of 7 =

 

 

 

 

 

 

 

 

BY SIGNING BELOW, Borrower accepts and agrees to the terms contained in this Sectrity Instrument ang in any ridec{s)
executed by Borrower and recordéd with it,

 

 

 

 

 

 

 

 

 

Witnesses:
“ oN‘ =Winsess -Witness
hg Moron? |
io ‘ /
£
AB LM (Sent) _{Seal)
CARI y Pp NER -Borrower -Rorrower |
i
_ STATE OF MICHIGAN (Late > County ss: eS
AcknowWdaed nefore ome ip Am — _ Counny, Michigan, on
—_ et ~ we bet by CORI TGUENCER =~) = : .
. LO
C4 ZS

 

_ 2 nt Hua ke Cloih§
Notary Public, Stare of Michi

 

 

 

—______- My Co misdaad i gy. 7 =f

 

 

Loan originator (craanization}: MORTGAGE SOLUTIONS OF COLORADO, LLC: NMLS +: A
_ RRMA TTS COPECO SECCRTT Y MORTGAGE EATON NMS
Loan originatcr (individual): JASON POLAK; NMLS - |

f —
WHEN RECORDED, MAILTO: urd Keige
MORTGAGE SOLUTIONS OF COLORADO, L!

 

S558
EGLORABO SPRINGS, COLORA

 

 

 

 

 

_ FHA-Michigan Morigage wittr MERS—W96 - Amendec-204—
. Page 7 of 7
IDS, Inc.

 

 

 

 

 

 

 

 

 

 

 

EATON,MI Page 7 of 7 Printed on 6/17/2016 10:44:08 AM
 

ee
Case:19-05035-swd Doc #:12-1 Filed: O1/Q2/20 agRage 1>@622 1068 1 of 1

STATE OF MICHIGAN - EATON COUNTY

RECEIVED 01/19/2017 04 3015 PM Receipt #17001831
RECORDED 01/19/2017 043108 PM MAMTG

DIANA BOSWORTH, CLERK/REGISTER OF DEEDS

 

ORAT! IGN: is M E
Eaton, Michigan
SELLER'S SERVICING

 
  
 
  

"GLENCER"

MIN # SIS #: 1-888-679-6377

Date of Assignment January 19th, 2017

Assignor MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC , AS NOMINEE FOR MORTGAGE
SOLUTIONS OF COLORADO, LLC, ITS SUCCESSORS AND ASSIGNS atP O BOX 2026, FLINT, Ml 48501-2026
Assignee, PINGORA LOAN SERVICING, LLC at 1755 BLAKE STREET, STE N200, DENVER, CO 80202

Executed By LOR! J GLENCER To MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC AS NOMINEE
FOR MORTGAGE SOLUTIONS OF COLORADO, LLC, ITS SUCCESSORS AND ASSIGNS

Date of Mortgage. 12/11/2014 Recorded 01/06/2015 in Book/Reel/Liber 2551 Page/Folio, 0233 as Instrument
No.: N/A In the County of Eaton, State of Michigan

Property Address 4248 BARTON RD, LANSING, MI 48917

KNOW ALL MEN BY THESE PRESENTS, that for good and valuabie consideration, the receipt and sufficiency of
which ts hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said
Mortgage having an onginal principal sum of $155,677 00 with interest, secured thereby, and the full benefit of all the
powers and of al! the covenants and provisos therein contained, and the said Assignor hereby grants and conveys
unto the said Assignee, the Assignor's interest under the Mortgage

TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignge forever, subject to the
terms contained in said Mortgage

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC , AS NOMINEE FOR MORTGAGE SOLUTIONS OF

COLORADO, LLG, ITS SUCCESSORS AND ASSIGNS Re
\'
On January 19t a ee RECIg7 a
By |
JACQ

   

 

STATE OF New York
COUNTY OF Ene

tr “
Mirra

On the 19th day of January in the year 2017 before me, the undersigned Notary Public in and for said Slate,
personally appeared JACQUELINE WATKINS, Assistant Secretary of MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS INC , AS NOMINEE FOR MORTGAGE SOLUTIONS OF COLORADO, LLC, ITS SUCCESSORS AND
ASSIGNS, personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is(are) subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on the instrument the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument

WITNESS my hand and official seal,

'
eetttay,

Oe

boa Pupies

¥ .

im

TDN eee! "yO
5 SOE NERS
REGINA raya

*4,

.,

  

Qualified in Ene County

Prepared By

Rosalie Owens, PHH Mortgage Corporation (PHHM) 220 Northpointe Pkwy, Amherst, NY 14228

When Recorded Retum To Legal Entity Review Department, PHH Mortgage Corporation (PHHM) 1760 WEHRLE
DRIVE, WILLIAMSVILLE, NY 142214

 
